COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Wesley Solansky

Appellate case number:   01-21-00031-CV

Trial court case number: 2018-84050

Trial court:             257th District Court of Harris County

       Relator’s amended motion for rehearing and alternatively for en banc
reconsideration is denied. See TEX. R. APP. P. 41.2(c), 49.7.

Judge’s signature: _____/s/ Richard Hightower________
                    Acting individually  Acting for the Court

En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Date: ___August 26, 2021_____